OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06106 Pioneer Pioneer Mid Cap Value Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: October 31 Date of reporting period: January 31, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Mid Cap Value Fund Schedule of Investments 1/31/14 (unaudited) Shares Value COMMON STOCKS - 100.0% Energy - 8.7% Oil & Gas Drilling - 1.4% Precision Drilling Corp. $ Oil & Gas Equipment & Services - 2.7% Superior Energy Services, Inc. * $ Weatherford International, Ltd./Switzerland * $ Oil & Gas Exploration & Production - 4.6% Cimarex Energy Co. $ Marathon Oil Corp. Rosetta Resources, Inc. * Whiting Petroleum Corp. * $ Total Energy $ Materials - 5.3% Diversified Chemicals - 1.6% Eastman Chemical Co. $ Specialty Chemicals - 1.1% Cytec Industries, Inc. $ Metal & Glass Containers - 1.4% Crown Holdings, Inc. * $ Paper Products - 1.2% International Paper Co. $ Total Materials $ Capital Goods - 8.7% Construction & Engineering - 1.2% KBR, Inc. $ Electrical Components & Equipment - 2.1% Eaton Corp Plc $ Generac Holdings, Inc. $ Construction & Farm Machinery & Heavy Trucks - 4.0% Joy Global, Inc. $ PACCAR, Inc. Terex Corp. * $ Industrial Machinery - 1.4% Crane Co. $ Total Capital Goods $ Commercial Services & Supplies - 1.1% Security & Alarm Services - 0.6% Corrections Corp of America $ Human Resource & Employment Services - 0.5% Robert Half International, Inc. $ Total Commercial Services & Supplies $ Transportation - 3.1% Air Freight & Logistics - 0.7% Atlas Air Worldwide Holdings, Inc. * $ Trucking - 2.4% Con-way, Inc. $ Ryder System, Inc. $ Total Transportation $ Automobiles & Components - 3.3% Auto Parts & Equipment - 1.3% Tenneco, Inc. * $ Tires & Rubber - 2.0% The Goodyear Tire & Rubber Co. $ Total Automobiles & Components $ Consumer Durables & Apparel - 2.9% Homebuilding - 1.5% DR Horton, Inc. $ Housewares & Specialties - 1.4% Jarden Corp. * $ Total Consumer Durables & Apparel $ Retailing - 2.7% Department Stores - 1.3% Macy's, Inc. $ Apparel Retail - 1.4% Ross Stores, Inc. $ Total Retailing $ Food, Beverage & Tobacco - 3.1% Soft Drinks - 1.5% Coca-Cola Enterprises, Inc. $ Agricultural Products - 0.8% Ingredion, Inc. $ Packaged Foods & Meats - 0.8% Tyson Foods, Inc. $ Total Food, Beverage & Tobacco $ Health Care Equipment & Services - 8.6% Health Care Equipment - 2.1% CareFusion Corp. * $ Zimmer Holdings, Inc. $ Health Care Distributors - 1.3% Cardinal Health, Inc. $ Health Care Services - 1.5% Omnicare, Inc. $ Health Care Facilities - 1.1% Community Health Systems, Inc. $ Managed Health Care - 2.6% Aetna, Inc. $ Humana, Inc. $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 4.9% Biotechnology - 0.6% Keryx Biopharmaceuticals, Inc. * $ OncoMed Pharmaceuticals, Inc. * Puma Biotechnology, Inc. * $ Pharmaceuticals - 4.3% Actavis plc * $ Jazz Pharmaceuticals Plc * Salix Pharmaceuticals, Ltd. * $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 6.7% Diversified Banks - 0.8% Comerica, Inc. $ Regional Banks - 5.9% CIT Group, Inc. * $ First Republic Bank KeyCorp Regions Financial Corp. $ Total Banks $ Diversified Financials - 5.7% Other Diversified Financial Services - 1.1% ING US, Inc. $ Specialized Finance - 1.7% The NASDAQ OMX Group, Inc. $ Consumer Finance - 1.2% SLM Corp. $ Asset Management & Custody Banks - 1.7% Ameriprise Financial, Inc. $ Walter Investment Management Corp. * $ Total Diversified Financials $ Insurance - 8.3% Insurance Brokers - 1.1% Willis Group Holdings Plc $ Life & Health Insurance - 2.2% Lincoln National Corp. $ Unum Group $ Multi-line Insurance - 1.4% Hartford Financial Services Group, Inc. $ Property & Casualty Insurance - 2.5% Axis Capital Holdings, Ltd. $ The Allstate Corp. $ Reinsurance - 1.1% Reinsurance Group of America, Inc. $ Total Insurance $ Real Estate - 7.2% Diversified REIT's - 1.2% Duke Realty Corp. $ Residential REIT's - 1.1% Home Properties, Inc. $ Retail REIT's - 2.2% General Growth Properties, Inc. $ Kimco Realty Corp. $ Specialized REIT's - 2.0% HCP, Inc. $ Pebblebrook Hotel Trust $ Real Estate Services - 0.7% Jones Lang LaSalle, Inc. $ Total Real Estate $ Software & Services - 4.3% IT Consulting & Other Services - 1.2% Amdocs, Ltd. $ Data Processing & Outsourced Services - 1.3% Fidelity National Information Services, Inc. $ Systems Software - 1.0% Symantec Corp. $ Home Entertainment Software - 0.8% Electronic Arts, Inc. * $ Total Software & Services $ Technology Hardware & Equipment - 2.7% Computer Hardware - 1.6% NCR Corp. * $ Office Electronics - 1.1% Xerox Corp. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 4.2% Semiconductors - 4.2% Marvell Technology Group, Ltd. $ Skyworks Solutions, Inc. * Xilinx, Inc. $ Total Semiconductors & Semiconductor Equipment $ Utilities - 8.5% Electric Utilities - 5.8% Northeast Utilities $ PNM Resources, Inc. PPL Corp. Westar Energy, Inc. $ Gas Utilities - 1.1% AGL Resources, Inc. $ Multi-Utilities - 1.6% Ameren Corp. $ Total Utilities $ TOTAL COMMON STOCKS (Cost $912,838,267) $ TOTAL INVESTMENT IN SECURITIES - 100.0% (Cost $912,838,267) (a) $ OTHER ASSETS & LIABILITIES - 0.0% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. REIT Real Estate Investment Trust. (a) At January 31, 2014, the net unrealized gain on investments based on cost for federal income tax purposes of $913,188,469 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ Various inputs are used in determining the value of the Portfolio's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.)See Notes to Financial Statements — Note 1A. Level 3 – significant unobservable inputs (including the Portfolio's own assumptions in determining fair value of investments)See Notes to Financial Statements — Note 1A. Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) as Level 3. The following is a summary of the inputs used as of January 31, 2014, in valuing the Portfolio's investments: Level 1 Level 2 Level 3 Total Common Stocks $ $
